Citation Nr: 0101031	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed in the alternative as a disability due to 
undiagnosed illness manifested by memory loss, lack of 
concentration, and trouble sleeping.

2.  Entitlement to service connection for a pulmonary 
disorder, claimed in the alternative as a disability due to 
undiagnosed illness manifested by shortness of breath.

3.  Entitlement to service connection for leg cramps and 
joint pain, claimed in the alternative as a disability due to 
undiagnosed illness.

4.  Entitlement to service connection for a cardiovascular 
disorder, claimed in the alternative as a disability due to 
undiagnosed illness manifested by chest pain and numbness.

5.  Entitlement to a compensable disability rating for 
service-connected osteoarthritis, L4-L5, on appeal from the 
initial grant of service connection.

6.  Entitlement to a compensable disability rating for 
service-connected headaches, on appeal from the initial grant 
of service connection.

7.  Entitlement to a compensable disability rating for 
service-connected post hairline fracture of the right foot, 
on appeal from the initial grant of service connection.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from June 1968 to June 1971 
and from September 1971 to September 1997.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107). 

Under the new law, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)). 

Here, the veteran was afforded a VA general medical 
examination in June 1998; however, the report of that 
examination is inadequate.  The majority of the examination 
report is comprised of answers to a specific series of 
questions, but those specific questions are not contained in 
the examination report associated with the claims folder.  
There is a significant amount of information contained in 
those answers that can only be interpreted by reference to 
the questions.  Since the specific questions do not accompany 
the examination report, remand is required so that 
information may be provided.  The RO should obtain a 
comprehensive report of the June 1998 VA general medical 
examination that includes the questions to which the examiner 
was responding.

Further, the June 1998 VA examiner diagnosed the veteran as 
having fibromyalgia and recommended that he be afforded a 
rheumatology examination.  This, however, was not 
accomplished.  Likewise, on VA joints examination in August 
1998 the examiner stated that x-rays of the veteran's left 
foot and knees would be conducted to rule out osteoarthritis.  
There are no such x-ray reports of record nor any indication 
that these x-rays were reviewed by the examiner that 
requested them.  Accordingly, on remand the veteran should be 
afforded VA rheumatology and joints examinations with 
appropriate testing, to include x-rays if necessary, in order 
to assess the diagnosis and/or etiology of any current 
disabilities manifested by joint and muscle pain. 

VA examinations would also be beneficial in assessing the 
diagnosis and/or etiology of any current disabilities 
manifested by memory loss, lack of concentration, and trouble 
sleeping; shortness of breath; and chest pain and numbness.  
The exact nature of the veteran's claimed disabilities is not 
clear from the record.  Medical expertise informed by full 
review of the history and appropriate testing and examination 
is required.  

Further, it is necessary to provide the veteran additional VA 
examinations because the Board does not have sufficient 
evidence upon which to decide his claims for higher ratings 
for service-connected osteoarthritis, L4-L5, headaches, and 
status post hairline fracture of the right foot.  The VA 
general medical and joints examinations conducted in 1998 do 
not provide the medical information necessary for the Board 
to render findings of medical fact regarding the degree of 
disability resulting from the these conditions.  The 
examiners made few objective medical findings concerning the 
severity of these disabilities.  Additionally, in light of 
the veteran's contentions concerning low back and foot pain, 
and the guidance the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
has provided in Deluca v. Brown, 8 Vet. App. 202 (1995), 
additional examination is indicated.

Finally, potentially relevant records have not been obtained 
by the RO.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(3) and (c)(1)).  The veteran 
reported that he underwent a Persian Gulf registry 
examination at the Preventive Medicine Service at Fort 
Stewart, Georgia, on March 12, 1997.  This examination report 
is not of record.  Accordingly, there likely are pertinent 
records outstanding and these records should be obtained on 
remand.  Any additional post-service records of treatment for 
the veteran's disabilities could prove relevant to the claim 
and should also be requested.        

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Contact the National Personnel Records 
Center, the Preventive Medicine Service at 
Fort Stewart, Georgia, and/or any other 
indicated agency and request a copy of the 
veteran's Persian Gulf registry 
examination conducted on March 12, 1997.  
If this examination report is not 
available, a negative reply is requested.

2.  Ask the veteran to specify where he 
has received treatment for 
osteoarthritis, L4-L5; headaches; status 
post hairline fracture of the right foot; 
memory loss, lack of concentration, and 
trouble sleeping; shortness of breath; 
chest pain and numbness; and leg cramps 
and joint pain since his separation from 
service, then obtain complete clinical 
records of all such treatment from the 
identified sources.  The Board is 
particularly interested in any treatment 
received at the Daytona Beach VA Medical 
Center.

3.  Obtain a comprehensive report of the 
June 1998 VA general medical examination.  
Ensure that the report contains the 
specific questions that prompted the 
examiner's responses in the original 
examination report.  

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, afford 
the veteran VA joints and rheumatology 
examinations in order to determine the 
exact nature of any current disability 
manifested by leg cramps and joint pain.  
The claims folder and a copy of this 
remand are to be made available to the 
examiners prior to the examinations, and 
the examiners are asked to indicate that 
they have reviewed the claims folder. 

The examiners should render diagnoses of 
all current disabilities manifested by leg 
cramps and joint pain.  All necessary 
tests in order to determine the correct 
diagnoses as determined by the examiners 
are to be done, to include, if necessary, 
x-rays of the joints, including the left 
foot and knees.  If no such disorders are 
found, the examiners should so state.  

If there are any objective indications of 
muscle or joint problems that cannot be 
attributed to any organic or 
psychological cause, the examiners should 
so state.  The examiners should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiners should also render an 
opinion concerning the date of onset and 
etiology of any current muscle and joint 
disorders.  Is it as least as likely as 
not that any current muscle or joint 
disorder had its onset during service 
and/or is related to an in-service 
disease or injury?

The examiners must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiners' conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the conditions at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination reports.

5.  Afford the veteran an appropriate VA 
examination in order to determine the exact 
nature of any current disability manifested 
by memory loss, lack of concentration, and 
trouble sleeping.  The claims folder and a 
copy of this remand are to be made available 
to the examiner prior to the examination, and 
the examiner is asked to indicate that he or 
she has reviewed the claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by 
memory loss, lack of concentration, and 
trouble sleeping.  All necessary tests in 
order to determine the correct diagnoses 
as determined by the examiner are to be 
done.  If no such disorders are found, 
the examiner should so state. 

If there are any objective indications of 
memory loss, lack of concentration, or 
trouble sleeping that cannot be 
attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner should also render an 
opinion concerning the date of onset and 
etiology of any disability manifested by 
memory loss, lack of concentration, and 
trouble sleeping.  Is it as least as 
likely as not that any such condition had 
its onset during service and/or is 
related to an in-service disease or 
injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

6.  Afford the veteran an appropriate VA 
examination in order to determine the exact 
nature of any current disability manifested 
by shortness of breath.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by 
shortness of breath.  All necessary tests 
in order to determine the correct 
diagnoses as determined by the examiner 
are to be done.  If no such disorders are 
found, the examiner should so state. 

If there are any objective indications of 
shortness of breath that cannot be 
attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner should also render an 
opinion concerning the date of onset and 
etiology of any disability manifested by 
shortness of breath.  Is it as least as 
likely as not that any such condition had 
its onset during service and/or is 
related to an in-service disease or 
injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

7.  Afford the veteran an appropriate VA 
examination in order to determine the exact 
nature of any current disability manifested 
by chest pain and numbness.  The claims 
folder and a copy of this remand are to be 
made available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by 
chest pain and numbness.  All necessary 
tests in order to determine the correct 
diagnoses as determined by the examiner 
are to be done.  If no such disorders are 
found, the examiner should so state. 

If there are any objective indications of 
chest pain and numbness that cannot be 
attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner should also render an 
opinion concerning the date of onset and 
etiology of any disability manifested by 
chest pain and numbness.  Is it as least 
as likely as not that any such condition 
had its onset during service and/or is 
related to an in-service disease or 
injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

8.  Schedule the veteran for appropriate 
VA examination(s) of the lumbar spine and 
right foot.  The examiner(s) should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner(s) is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiner(s) should review the 
results of any testing prior to 
completion of the report(s).

The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected osteoarthritis, L4-L5, 
and status post hairline fracture of the 
right foot. 

The examiner(s) should note the range of 
motion for the lumbar spine an right foot 
and should state what is considered 
normal range of motion.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner(s) is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine or right 
foot is used repeatedly.  All limitation 
of function must be identified.   If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

Concerning the lumbar spine, the 
examiner(s) should also state whether 
there is any characteristic pain on 
motion; muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwait's sign.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).

Concerning the right foot, the 
examiner(s) should discuss in detail the 
effect of the symptomatology resulting 
from the service-connected status post 
hairline fracture on the function of the 
foot and the degree of impairment of 
function to the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2000). 

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report(s).

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the conditions 
in issue, such testing or examination is 
to be accomplished.

9.  Schedule the veteran for appropriate 
VA examination to assess the severity of 
his service-connected headaches.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner's attention should be 
directed to the description of the 
frequency and duration of the veteran's 
headaches.  The current manifestations of 
the veteran's headache disorder should be 
fully described in the examination 
report.  The examiner should evaluate the 
reported subjective manifestations to 
determine if they are consistent with the 
symptoms of a migraine headache, that is 
whether he has "prostrating and 
prolonged" attacks as those terms are 
understood in clinical practice. 

Any indications that the veteran's 
complaints are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

10.  Review the claims folder and ensure 
the foregoing development actions have 
been conducted and completed in full.  If 
the examination reports do not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000);  see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

11.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  In adjudicating 
the claims for higher disability ratings, 
review the evidence of record at the time 
of the November 1998 rating decision that 
was considered in assigning the original 
disability ratings for the 
osteoarthritis, L4-L5, headaches, and 
status post hairline fracture of the 
right foot, then consider all the 
evidence of record to determine whether 
the facts showed that the veteran was 
entitled to a higher disability rating 
for any of these conditions at any period 
of time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

12.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



